DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 11/10/2022.  Claims 1-10 are pending in the case.  Claims 1 and 7-8 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Zerr et al. (US 10631042 B2, hereinafter Zerr) in view of Woo et al. (US 10303422 B1, hereinafter Woo) and Ganci, JR. et al. (US 20200137175 A1, hereinafter Ganci), and Warrick et al. (US 2013/0346564 A1, hereinafter Warrick).

As to independent claim 1, Zerr teaches a method comprising: 
at a first electronic device in communication with a display generation component and one or more input devices (Fig. 12 device 162 communication with TV 120 including remote controller): 
in accordance with a determination that a respective output device, through a first communication link is in communication with a second electronic device that is in communication with the first electronic device (Fig. 12, TV 120, setup box 162, phone 104 in user’s room);
in accordance with a determination that one or more criteria are satisfied (the devices being in the same room (hotel or home), For example, Fig. 2 and Fig. 8, teach providing credentials or authorization, such as a user name and password to pair the user device 104 to an output device 120 using a pairing process (Fig. 2 and Fig. 8)), causing display of a selectable option that is selectable to set the respective output device as an output device for the first electronic device; and in accordance with a determination that the one or more criteria are not satisfied, forgoing displaying the selectable option (Zerr, Col. 16 lines 16-36 teaches “the user device (for instance a smart phone) 104 is allowed to see an OTT device 162 connected to an output device (for example a TV) 120 in the same room as the user device 104.  In this scenario, the user device 104 is connected to the output device 120 via the communication server 112 and the OTT device 162, ….a communication server 112 that operates to identify the room that the user device 104 is associated with, and further operates to present the user device 104 with the option of connecting to the output device 120 through the OTT device 160 in the identified room.  Moreover, the user device 104 is prevented from seeing OTT devices 160 and thus is prevented from connecting to output devices 120 that are not associated with the user's room or that the user is not otherwise authorized to access” Examiner notes that preventing displaying of other devices that are not in the same room of the user’s device implies that if there are no devices that are associated with the user’s room, no device or selectable option to process the setup is displayed). 
Zerr does not appear to expressly teach receiving, via the one or more input devices, an input corresponding to a request to initiate a setup process for the first electronic device; in response to receiving the input corresponding to the request to initiate the setup process for the first electronic device, initiating the setup process for the first electronic device.
Woo teaches receiving, via the one or more input devices, an input corresponding to a request to initiate a setup process for the first electronic device (FIG. 7A shows an example control device); and 
in response to receiving the input corresponding to the request to initiate the setup process for the first electronic device, initiating the setup process for the first electronic device (playback device is selected for setup (e.g., by way of selectable controls 704A or 704B) see Fig. 7A-7B), wherein the setup process includes: 
causing display of a selectable option that is selectable to set the respective output device as an output device for the first electronic device (“Such prompts may include prompts to configure the playback device as a particular zone.  For instance, control device 126 may display one or more prompts to configure playback device 122 into a zone of media playback system 100.  By way of such prompts, playback device 122 may be configured into the "Master Bedroom" zone (or perhaps another zone).” Col. 21 lines 49-55).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Woo to comprise receiving, via the one or more input devices, an input corresponding to a request to initiate a setup process for the first electronic device; and in response to receiving the input corresponding to the request to initiate the setup process for the first electronic device, initiating the setup process for the first electronic device. One would have been motivated to make such a combination to further enhance the setup experience.
Zerr and Woo do not appear to expressly teach in accordance with a determination that one or more criteria are satisfied, the one or more criteria including a criteria that is satisfied when the first electronic device, the second electronic device, and the respective output device are associated with a same user account, causing display of a selectable option that is selectable to set the respective output device as an output device for the first electronic device.
Ganci teaches in accordance with a determination that one or more criteria are satisfied, the one or more criteria including a criteria that is satisfied when the first electronic device, the second electronic device, and the respective output device are associated with a same user account, causing display of a selectable option that is selectable to set the respective output device as an output device for the first electronic device  (“An embodiment determines devices by asking the user to specify the devices. Alternatively, an embodiment determines devices without asking the user to specify the devices. One embodiment references all devices associated with a particular user account. For example, devices using the iOS operating system from Apple, Inc. may share information if they are all associated with a user's iCloud account; an appropriately-configured embodiment determines such a user's devices by referencing the user's iCloud account. (iOS is a registered trademark of Cisco, Inc. and iCloud is a registered trademarks of Apple, Inc. in the United States and other countries.)” paragraph 0026). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zerr and Woo to comprise in accordance with a determination that one or more criteria are satisfied, the one or more criteria including a criteria that is satisfied when the first electronic device, the second electronic device, and the respective output device are associated with a same user account, causing display of a selectable option that is selectable to set the respective output device as an output device for the first electronic device and in accordance with a determination that the one or more criteria are not satisfied, forgoing displaying the selectable option. One would have been motivated to make such a combination to further enhance the setup experience.
Zerr, Woo, and Ganci do not appear to expressly teach wherein the process includes activating a second communication link between the first electronic device and the respective output device that is different from the first communication link.
Warrick teaches wherein the process includes activating a second communication link between the first electronic device and the respective output device that is different from the first communication link (Fig. 22 and Fig. 24, a second communication link between the in-room TV 195 and STB 196 of guest room 101 is activated to stream content to the in-room TV 195).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zerr, Woo, and Ganci to comprise wherein the process includes activating a second communication link between the first electronic device and the respective output device that is different from the first communication link. One would have been motivated to make such a combination to further enhance the setup experience.

As to dependent claim 2, Zerr teaches the method of claim 1, Zerr further teaches wherein the setup process includes: in accordance with a determination that the respective output device is not associated with the second electronic device, forgoing displaying the selectable option (Zerr FIG. 12 depicts a scenario in which the user device (for instance a smart phone) 104 is allowed to see an OTT device 162 connected to an output device (for example a TV) 120 in the same room as the user device 104.  In this scenario, the user device 104 is connected to the output device 120 via the communication server 112 and the OTT device 162, it would be obvious to make that if output device is not associated with the electronic device 104, forgoing displaying the device).

As to dependent claim 3, Zerr teaches the method of claim 1, Zerr further teaches wherein the one or more criteria include a criterion that is satisfied when the first electronic device and the respective output device are associated with a same location (Zerr Col. 16 lines 16-36 teaches “the user device (for instance a smart phone) 104 is allowed to see an OTT device 162 connected to an output device (for example a TV) 120 in the same room as the user device 104.  In this scenario, the user device 104 is connected to the output device 120 via the communication server 112 and the OTT device 162, ….a communication server 112 that operates to identify the room that the user device 104 is associated with, and further operates to present the user device 104 with the option of connecting to the output device 120 through the OTT device 160 in the identified room.  Moreover, the user device 104 is prevented from seeing OTT devices 160 and thus is prevented from connecting to output devices 120 that are not associated with the user's room or that the user is not otherwise authorized to access. Examiner interprets “the selectable option” limitation, to be any kind of selectable option for allowing the user to complete the setup process. In this case, Zerr teaches preventing displaying of other devices that are not in the same room of the user’s device).

As to dependent claim 5, Zerr eaches the method of claim 1, Zerr further teaches wherein before initiating the setup process, the respective output device and a second respective output device were not associated with each other, the one or more criteria include a criterion that is satisfied when the respective output device, the second respective output device and the first electronic device are associated with a same location, and setting the respective output device as the output device for the first electronic device includes:
in accordance with a determination that one or more second criteria are satisfied, setting the respective output device as the output device for the first electronic device without setting the second respective output device as the output device for the first electronic device; and in accordance with a determination that one or more third criteria are satisfied, setting the second respective output device as the output device for the first electronic device without setting the first electronic device as the output device for the first electronic device (Zerr Col. 16 lines 16-36 teaches the user device (for instance a smart phone) 104 is allowed to see an OTT device 162 connected to an output device (for example a TV) 120 in the same room as the user device 104.  In this scenario, the user device 104 is connected to the output device 120 via the communication server 112 and the OTT device 162, ….a communication server 112 that operates to identify the room that the user device 104 is associated with, and further operates to present the user device 104 with the option of connecting to the output device 120 through the OTT device 160 in the identified room.  Moreover, the user device 104 is prevented from seeing OTT devices 160 and thus is prevented from connecting to output devices 120 that are not associated with the user's room or that the user is not otherwise authorized to access. Examiner interprets “the selectable option” limitation, to be any kind of selectable option for allowing the user to complete the setup process. In this case, Zerr teaches preventing displaying of other devices that are not in the same room of the user’s device).

As to dependent claim 6, Zerr teaches the method of claim 1, Zerr does not appear to expressly teach wherein the setup process includes causing display, on the second electronic device, of a respective selectable option that is selectable to display, on the second electronic device, a user interface for controlling the first electronic device. 
Woo teaches wherein the setup process includes causing display, on the second electronic device, of a respective selectable option that is selectable to display, on the second electronic device, a user interface for controlling the first electronic device. 
(“after emitting the sound, the media playback system may detect that a certain input (e.g., a button press) was provided on the given playback device” Col. 3 lines 44-46, the button can be virtual button provided on the given playback device).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zerr to comprise wherein the setup process includes causing display, on the second electronic device, of a respective selectable option that is selectable to display, on the second electronic device, a user interface for controlling the first electronic device. One would have been motivated to make such a combination in order to confirm the right device is selected before proceeding the setup process.

Claim 7 reflects an electronic device embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 8 reflect a non-transitory computer readable medium embodying the limitations of claim therefore the claim is rejected under similar rationale.	

As to dependent claim 10, Zerr teaches the method of claim 1, Zerr does not appear to expressly teach wherein the second communication link is activated based on communication information received by the first electronic device from the second electronic device.
Warrick teaches wherein the second communication link is activated based on communication information received by the first electronic device from the second electronic device (Fig. 22 and Fig. 24, communication link between device 118, TV 194-195, STB 196 in guest room 101, a second communication link between the in-room TV 195 and STB 196 of guest room 101 is activated to stream content to the in-room TV 195).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zerr, Woo, and Ganci to comprise wherein the second communication link is activated based on communication information received by the first electronic device from the second electronic device. One would have been motivated to make such a combination to further enhance the setup experience

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Zerr et al. in view of Woo et al., Ganci Jr. et al., Warrick et al, and Kim et al. (US 20160043962 A1, hereinafter Kim).

As to dependent claim 4, Zerr teaches the method of claim 1, Zerr does not appear to expressly teach wherein before initiating the setup process, the respective output device and a second respective output device were associated with each other as a group of respective output devices, the one or more criteria include a criterion that is satisfied when the group of respective output devices and the first electronic device are associated with a same location, and setting the respective output device as the output device for the first electronic device includes setting the group of respective output devices as the output device for the first electronic device.
Kim teaches the respective output device and a second respective output device were associated with each other as a group of respective output devices; and setting the respective output device as the output device for the first electronic device includes setting the group of respective output devices as the output device for the first electronic device (Fig. 17-Fig. 21 group of output devices per room).
Zerr teaches the user device (for instance a smart phone) 104 is allowed to see an OTT device 162 connected to an output device (for example a TV) 120 in the same room as the user device 104.  In this scenario, the user device 104 is connected to the output device 120 via the communication server 112 and the OTT device 162, ….a communication server 112 that operates to identify the room that the user device 104 is associated with, and further operates to present the user device 104 with the option of connecting to the output device 120 through the OTT device 160 in the identified room.  Moreover, the user device 104 is prevented from seeing OTT devices 160 and thus is 
prevented from connecting to output devices 120 that are not associated with the user's room or that the user is not otherwise authorized to access (Col. 16 lines 16-36). Examiner notes the term “selectable option” is broad  therefore the selectable option may be interpreted  to be any kind of option provided to the user to allow him/her complete the setup process. In this case, Zerr teaches preventing displaying of other devices that are not in the same room of the user’s device because the user’s device and the other devices that are in another rooms are not associated with a same location. But the devices that are in the same room of the user’s device are displayed on the user’s device.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Zerr to comprise the respective output device and a second respective output device were associated with each other as a group of respective output devices, the one or more criteria include a criterion that is satisfied when the group of respective output devices and the first electronic device are associated with a same location, and setting the respective output device as the output device for the first electronic device includes setting the group of respective output devices as the output device for the first electronic device. One would have been motivated to make such a combination in order to reduce the possibility of sending content to an output device  located in another user's room can be eliminated (Col. 18 lines 59-61).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Zerr et al. in view of Woo et al., Ganci, Jr. et al., Warrick et al., and Kode et al. (US 10827007 B2, hereinafter Kode).

As to claim 9, Zerr teaches the method of claim 1, Zerr further teaches wherein the selectable option is selectable to: 
initiate the process to set the respective output device as the output device for the first electronic device (Zerr, Col. 16 lines 16-36 teaches “the user device (for instance a smart phone) 104 is allowed to see an OTT device 162 connected to an output device (for example a TV) 120 in the same room as the user device 104.); and 
Zerr does not appear to expressly teach wherein the selectable option is selectable to:  
initiate a process to transfer one or more settings associated with the same user account from the second electronic device to the first electronic device (“in response to detecting 202 the presence of a new device, an existing device may transmit 204 setting data to the new device” Col. 4 lines 42-63).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zerr to comprise wherein the selectable option is selectable to:  initiate a process to transfer one or more settings associated with the same user account from the second electronic device to the first electronic device. One would have been motivated to make such a combination to have all relevant data transfer securely.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171